DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, corresponding to claims 2-4 and 15-17, in the reply filed on 07/25/2022 is acknowledged.
Claims 5-8, 10-13, and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “adapted for enhanced visibility” in claim 1, “configured to enhance visibility of outside spaced by users” in claim 9, and “adapted for enhanced user visibility of exterior spaces” in claim 14 are relative terms which render the claims indefinite. The term “enhanced visibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what factors of visibility should be enhanced, and what the visibility is being enhanced with respect to. Moreover, it is unclear what level of visibility should be considered "enhanced" as any visibility would be enhanced with respect to a costume head that has no aperture.
Claim 1 further recites “an optical viewfinder assembly…adapted for receiving the incoming light and transmitting the incoming light to the eye location to move a viewpoint of the human performer to or proximate to the aperture.” However, it is unclear what structure is required in the optical viewfinder such that it can “move a viewpoint of the human performer to or proximate the aperture.” Specifically, it is unclear how the viewpoint of the human performer can be moved, as it is unclear whether the system is intended to provide some magnification or distortion of the view provided to the human, or if the viewpoint being moved merely requires that the optical system provide a view through the aperture. Moreover, it is unclear if the moved viewpoint is intended to require a focal position of the image of the external space to be provided at the eye of the human, or at the aperture, or if the aperture is intended to be conjugate the eye of the human.
Moreover, the term “proximate to the aperture” in claim 1 is a relative term which renders the claim indefinite. The term “proximate to the aperture” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given the complex nature of optical systems, small deviations in the location of elements can have unpredictable results. As such, it is unclear what distances should be considered “proximate to the aperture.”
Similarly, claim 9 recites “an optical viewfinder assembly…adapted for receiving the incoming light and transmitting the incoming light to the eye location to move a viewpoint of the human performer forward toward and upward toward the aperture” and claim 14 recites that “the incoming light is optically transformed to cause the eye, spaced apart a distance of at least one inch away from the view portal, to have a viewpoint at or near the view portal.” As with claim 1, it is unclear how the viewpoint of the human performer can be moved, as it is unclear whether the system is intended to provide some magnification or distortion of the view provided to the human, or if the viewpoint being moved merely requires that the optical system provide a view through the aperture. Moreover, it is unclear if the moved viewpoint is intended to require a focal position of the image of the external space to be provided at the eye of the human, or at the aperture, or if the aperture is intended to be conjugate the eye of the human.
Additionally, claims 1 and 9 recite that “the human performer is provided a larger field of view of the exterior space.” The term “a larger field of view” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “a larger field of view” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of fields of view should be considered “a larger field of view” or with what the field of view is intended to be enlarged with respect to.
For the purposes of examination, any optical viewfinder that provides a view through an aperture in the outer shell will be interpreted as reading on the claimed structure of the viewfinder in claims 1, 9, and 14.
Claims 2-4 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; and claims 15-17 are rejected as being dependent upon claim 14 and failing to cure the deficiencies of the rejected base claim.
Claim 4 recites “an inverting prism proximate to an outlet of the aperture.” Similarly, claim 17 recites “an inverting prism proximate to an outlet of the view portal into the interior space.” However, the term “proximate” in claims 4 and 17 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the prism should be to the outlet such that it would be considered “proximate” to the claimed element. Given the complex nature of optical systems, small deviations in the location of elements can have unpredictable results. As such, it is unclear what distances should be considered “proximate” to the outlet.
Claims 4 and 17 additionally recite that “an eyebox of the human performer is increased in size.” However, the term “increased in size” in claims 4 and 17 is a relative term which renders the claim indefinite. The term “increased in size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how large the eyebox should be to be considered “increased in size” and what range of eyebox sizes would be considered to read on the claim. For the purposes of examination, any non-inverting optical relay meeting the structural requirements of the claim will be interpreted as reading on the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flipovich (U.S. Patent No. 5,416,315).
Regarding claim 1, Flipovich teaches a costume head adapted for enhanced visibility, comprising:
an outer shell (18) defining an interior space for receiving a head of a human performer, wherein the outer shell includes an aperture (16, 43) allowing incoming light from an exterior space outside the outer shell to enter the interior space and wherein an eye location (15) for the human performer is spaced apart from the aperture when the head is received in the interior space (See e.g. Figs. 2-5; C. 4, L. 1-18); and
an optical viewfinder assembly (12) disposed within the interior space of the outer shell (18) between the aperture and the eye location and adapted for receiving the incoming light and transmitting the incoming light to the eye location (15) to move a viewpoint of the human performer to or proximate to the aperture (16, 43), whereby the human performer is provided a larger field of view of the exterior space (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57).
Regarding the limitation that the device is “a costume head adapted for enhanced visibility,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Flipovich teaches a helmet having an outer shell with an optical viewfinder providing a view through an aperture in the outer shell, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Flipovich anticipates the claim.
Regarding claim 2, Flipovich teaches the costume head of claim 1, as above.
Flipovich further teaches that the eye location (15) is coplanar with a center axis of the aperture (43, 76) and wherein the optical viewfinder assembly comprises a non-inverting optical relay (See e.g. Fig. 5; C. 6, L. 43-57).
Regarding claim 3, Flipovich teaches the costume head of claim 2, as above.
Flipovich further teaches that the non-inverting optical relay (12) comprises an objective lens (36, 76) positioned adjacent an outlet of the aperture into the interior space and further comprises a field lens (40) spaced apart from the objective lens providing a flip of an image output by the objective lens (See e.g. Figs. 4-5; C. 4, L. 49-59; C. 5, L. 8-51; C. 6, L. 43-57).
Regarding claim 4, Flipovich teaches the costume head of claim 2, as above.

    PNG
    media_image1.png
    585
    672
    media_image1.png
    Greyscale
Flipovich further teaches that the non-inverting optical relay comprises an inverting prism (51) proximate to an outlet of the aperture into the interior space for receiving the incoming light and further comprises, between the eye location and the inverting prism, a pair of spaced apart lenses (See e.g. Fig. 4B, reproduced below: lenses of 36 and 40) with a screen (38) positioned between the pair of spaced apart lenses for displaying a non-inverted image to the eye location, whereby an eye box of the human performer is increased in size (See e.g. Figs. 4-5; C. 4, L. 49-59; C. 5, L. 8-51; C. 6, L. 43-57).
Regarding claim 9, Flipovich teaches a costume head configured to enhance visibility of outside spaced by users, comprising:
an outer shell (18) with an interior space for receiving a head of a human performer so as to position an eye (15) of the human performer at an eye location, wherein the outer shell includes a view slit (16, 43) defining a path for incoming light between the interior space and an exterior space outside the outer shell and wherein an eye location (15) for the human performer is spaced apart both a horizontal distance and a vertical distance from the aperture when the head is received in the interior space (See e.g. Figs. 1-4; C. 4, L. 1-18; C. 5, L. 56-67); and
an optical viewfinder assembly (12) disposed within the interior space of the outer shell between the aperture and the eye location and adapted for receiving the incoming light and transmitting the incoming light to the eye location to move a viewpoint of the human performer forward toward and upward toward the aperture, whereby the human performer is provided a larger field of view of the exterior space (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57).
Regarding the limitation that the device is “a costume head configured to enhance visibility of outside spaced by users,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Flipovich teaches a helmet having an outer shell with an optical viewfinder providing a view through an aperture in the outer shell, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Flipovich anticipates the claim.
Regarding claim 14, Flipovich teaches a costume head adapted for enhanced user visibility of exterior spaces, comprising:
a shell (18) with an interior space for receiving a head of a performer, wherein the outer shell includes a view portal (16, 43) defining a path for incoming light from an exterior space into the interior space (See e.g. Figs. 1-4; C. 4, L. 1-18; C. 5, L. 56-67); and
an optical viewfinder (12) disposed within the interior space of the outer shell to receive the incoming light and to direct the incoming light to an eye (15) of the performer when the head of the performer is positioned in the interior space, wherein the incoming light is optically transformed to cause the eye (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57), spaced apart a distance of at least one inch away from the view portal (See e.g. Figs. 2-5; C. 4, L. 27-34; C. 5, L. 49-51 – Given that the visor is ¼ to ½ inch from the front of the helmet and the eye relief is 20 to 25 mm, it follows that the eye must be at least an inch away from the view portal 16, 43), to have a viewpoint at or near the view portal (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57).
Regarding the limitation that the device is “a costume head adapted for enhanced user visibility of exterior spaces,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Flipovich teaches a helmet having an outer shell with an optical viewfinder providing a view through an aperture in the outer shell, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Flipovich anticipates the claim.
Regarding claim 15, Flipovich teaches the costume head of claim 14, as above.
Flipovich further teaches that the optical viewfinder comprises a non-inverting optical relay (See e.g. Figs. 4-5; C. 4, L. 49-59; C. 5, L. 8-51; C. 6, L. 43-57).
Regarding claim 16, Flipovich teaches the costume head of claim 15, as above.
Flipovich further teaches that the non-inverting optical relay comprises an objective lens (36, 76) positioned adjacent an outlet of the aperture into the interior space and further comprises a field lens (40) spaced apart from the objective lens providing a flip of an image output by the objective lens (See e.g. Figs. 4-5; C. 4, L. 49-59; C. 5, L. 8-51; C. 6, L. 43-57).
Regarding claim 17, Flipovich teaches the costume head of claim 15, as above.
Flipovich further teaches that the non-inverting optical relay comprises an inverting prism (51) proximate to an outlet of the view portal into the interior space for receiving the incoming light and further comprises, between a location of the eye and the inverting prism, a pair of spaced apart lenses (See e.g. Fig. 4B, reproduced above: lenses of 36 and 40) with a screen (38) positioned between the pair of spaced apart lenses for displaying a non-inverted image to the eye location, whereby an eye box of the performer is increased in size (See e.g. Figs. 4-5; C. 4, L. 49-59; C. 5, L. 8-51; C. 6, L. 43-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, and 14-17 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Smithwick (U.S. PG-Pub No. 2017/0299866) in view of Flipovich.
Regarding claim 1, Smithwick teaches a costume head adapted for enhanced visibility, comprising:
an outer shell (Paragraphs 0019-0020 and 0045: “the optical cloak 110 may be contained in a headset or other apparatus which is worn by the user”), wherein the outer shell includes an aperture (125) allowing incoming light from an exterior space outside the outer shell to enter the interior space and wherein an eye location (140) for the human performer is spaced apart from the aperture when the head is received in the interior space (See e.g. Figs. 1-2; Paragraphs 0019-0021 and 0045); and
an optical viewfinder assembly (110) disposed between the aperture (125) and the eye location (140) and adapted for receiving the incoming light and transmitting the incoming light to the eye location (140) to move a viewpoint of the human performer to or proximate to the aperture (125), whereby the human performer is provided a larger field of view of the exterior space (See e.g. Figs. 1-7; Paragraphs 0020-0021, 0026-0031, 0033, 0045-0047, and 0051-0053).
Smithwick fails to explicitly disclose that the outer shell defines an interior space for receiving a head of a human performer and that the optical viewfinder assembly is disposed within the interior space of the outer shell.
However, Flipovich teaches a visor-mounted night vision system comprising an outer shell (18) defining an interior space for receiving a head of a human, wherein the outer shell includes an aperture (16, 43) allowing incoming light from an exterior space outside the outer shell to enter the interior space and wherein an eye location (15) for the human performer is spaced apart from the aperture when the head is received in the interior space (See e.g. Figs. 2-5; C. 4, L. 1-18); and an optical viewfinder assembly (12) disposed within the interior space of the outer shell (18) between the aperture and the eye location and adapted for receiving the incoming light and transmitting the incoming light to the eye location (15) to move a viewpoint of the human performer to or proximate to the aperture (16, 43) (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57).
Flipovich teaches this structure of the outer shell in order to provide “a night vision visor system which comprises a night vision apparatus mounted to a helmet-mounted visor that is compact, extremely light in weight and ejection-safe; and that provides an unobstructed peripheral field of view to the user and which avoids the above-described "hyper-stereo effect" that results in viewed objects appearing closer than they are” and “to protect the user” (C. 2, L. 38-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify he costume head of Smithwick to have the design of the outer shell with a user’s head and the optical viewfinder in the interior of the outer shell as taught by Flipovich in order to provide “a night vision visor system which comprises a night vision apparatus mounted to a helmet-mounted visor that is compact, extremely light in weight and ejection-safe; and that provides an unobstructed peripheral field of view to the user and which avoids the above-described "hyper-stereo effect" that results in viewed objects appearing closer than they are” and “to protect the user,” as in Flipovich (C. 2, L. 38-67).
Regarding the limitation that the device is “a costume head adapted for enhanced visibility,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Smithwick and Flipovich teaches a helmet having an outer shell with an optical viewfinder providing a view through an aperture in the outer shell, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Regarding claim 2, Smithwick in view of Flipovich teaches the costume head of claim 1, as above.
Smithwick further teaches that the eye location (140) is coplanar with a center axis of the aperture (125) and wherein the optical viewfinder assembly comprises a non-inverting optical relay (110) (See e.g. Figs. 1-7; Paragraphs 0020-0021, 0026-0031, 0033, 0037, and 0048).
Regarding claim 3, Smithwick in view of Flipovich teaches the costume head of claim 2, as above.
Smithwick further teaches that the non-inverting optical relay (110) comprises an objective lens (240, 310) positioned adjacent an outlet of the aperture (125) into the interior space and further comprises a field lens (215, 335) spaced apart from the objective lens providing a flip of an image output by the objective lens (See e.g. Figs. 2-3; Paragraphs 0028-0030 and 0045-0048).
Regarding claim 4, Smithwick in view of Flipovich teaches the costume head of claim 2, as above.
Smithwick further teaches that the non-inverting optical relay comprises an inverting prism (315) proximate to an outlet of the aperture into the interior space for receiving the incoming light and further comprises, between the eye location and the inverting prism, a pair of spaced apart lenses (320, 345) with a screen (165) positioned between the pair of spaced apart lenses for displaying a non-inverted image to the eye location, whereby an eye box of the human performer is increased in size (See e.g. Fig. 3; Paragraphs 0045-0048).
Regarding claim 9, Smithwick teaches a costume head configured to enhance visibility of outside spaced by users, comprising:
an outer shell (Paragraphs 0019-0020 and 0045: “the optical cloak 110 may be contained in a headset or other apparatus which is worn by the user”) to position an eye (140) of the human performer at an eye location, wherein the outer shell includes a view slit (125) defining a path for incoming light between the interior space and an exterior space outside the outer shell and wherein an eye location (140) for the human performer is spaced apart both a horizontal distance and a vertical distance from the aperture when the head is received in the interior space (See e.g. Figs. 1-2; Paragraphs 0019-0021 and 0045); and
an optical viewfinder assembly (110) between the aperture (125) and the eye location (140) and adapted for receiving the incoming light and transmitting the incoming light to the eye location to move a viewpoint of the human performer forward toward and upward toward the aperture, whereby the human performer is provided a larger field of view of the exterior space (See e.g. Figs. 1-7; Paragraphs 0020-0021, 0026-0031, 0033, 0045-0047, and 0051-0053).
Smithwick fails to explicitly disclose that the outer shell defines an interior space for receiving a head of a human performer and that the optical viewfinder assembly is disposed within the interior space of the outer shell.
However, Flipovich teaches a visor-mounted night vision system comprising an outer shell (18) defining an interior space for receiving a head of a human, wherein the outer shell includes an aperture (16, 43) allowing incoming light from an exterior space outside the outer shell to enter the interior space and wherein an eye location (15) for the human performer is spaced apart from the aperture when the head is received in the interior space (See e.g. Figs. 2-5; C. 4, L. 1-18); and an optical viewfinder assembly (12) disposed within the interior space of the outer shell (18) between the aperture and the eye location and adapted for receiving the incoming light and transmitting the incoming light to the eye location (15) to move a viewpoint of the human performer to or proximate to the aperture (16, 43) (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57).
Flipovich teaches this structure of the outer shell in order to provide “a night vision visor system which comprises a night vision apparatus mounted to a helmet-mounted visor that is compact, extremely light in weight and ejection-safe; and that provides an unobstructed peripheral field of view to the user and which avoids the above-described "hyper-stereo effect" that results in viewed objects appearing closer than they are” and “to protect the user” (C. 2, L. 38-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify he costume head of Smithwick to have the design of the outer shell with a user’s head and the optical viewfinder in the interior of the outer shell as taught by Flipovich in order to provide “a night vision visor system which comprises a night vision apparatus mounted to a helmet-mounted visor that is compact, extremely light in weight and ejection-safe; and that provides an unobstructed peripheral field of view to the user and which avoids the above-described "hyper-stereo effect" that results in viewed objects appearing closer than they are” and “to protect the user,” as in Flipovich (C. 2, L. 38-67).
Regarding the limitation that the device is “a costume head configured to enhance visibility of outside spaced by users,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Smithwick and Flipovich teaches a helmet having an outer shell with an optical viewfinder providing a view through an aperture in the outer shell, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Regarding claim 14, Smithwick teaches a costume head adapted for enhanced user visibility of exterior spaces, comprising:
a shell (Paragraphs 0019-0020 and 0045: “the optical cloak 110 may be contained in a headset or other apparatus which is worn by the user”), wherein the outer shell includes a view portal (125) defining a path for incoming light from an exterior space into the interior space (See e.g. Figs. 1-2; Paragraphs 0019-0021 and 0045); and
an optical viewfinder (110) to receive the incoming light and to direct the incoming light to an eye (140) of the performer, wherein the incoming light is optically transformed to cause the eye, spaced apart a distance of at least one inch away from the view portal (125) (Paragraphs 0031 and 0045), to have a viewpoint at or near the view portal (See e.g. Figs. 1-7; Paragraphs 0020-0021, 0026-0031, 0033, 0045-0047, and 0051-0053).
Smithwick fails to explicitly disclose that the shell has an interior space for receiving a head of a performer and that the optical viewfinder assembly is disposed within the interior space of the outer shell to receive the incoming light and to direct the incoming light to an eye of the performer when the head of the performer is positioned in the interior space.
However, Flipovich teaches a visor-mounted night vision system comprising a shell (18) with an interior space for receiving a head of a user, wherein the outer shell includes a view portal (16, 43) defining a path for incoming light from an exterior space into the interior space (See e.g. Figs. 1-4; C. 4, L. 1-18; C. 5, L. 56-67); and an optical viewfinder (12) disposed within the interior space of the outer shell to receive the incoming light and to direct the incoming light to an eye (15) of the user when the head of the user is positioned in the interior space, wherein the incoming light is optically transformed to cause the eye (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57), spaced apart a distance of at least one inch away from the view portal (See e.g. Figs. 2-5; C. 4, L. 27-34; C. 5, L. 49-51 – Given that the visor is ¼ to ½ inch from the front of the helmet and the eye relief is 20 to 25 mm, it follows that the eye must be at least an inch away from the view portal 16, 43), to have a viewpoint at or near the view portal (See e.g. Figs. 1-5; C. 4, L. 27-59; C. 5, L. 8-51; C. 5, L. 56-67; C. 6, L. 53-57).
Flipovich teaches this structure of the outer shell in order to provide “a night vision visor system which comprises a night vision apparatus mounted to a helmet-mounted visor that is compact, extremely light in weight and ejection-safe; and that provides an unobstructed peripheral field of view to the user and which avoids the above-described "hyper-stereo effect" that results in viewed objects appearing closer than they are” and “to protect the user” (C. 2, L. 38-67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify he costume head of Smithwick to have the design of the outer shell with a user’s head and the optical viewfinder in the interior of the outer shell as taught by Flipovich in order to provide “a night vision visor system which comprises a night vision apparatus mounted to a helmet-mounted visor that is compact, extremely light in weight and ejection-safe; and that provides an unobstructed peripheral field of view to the user and which avoids the above-described "hyper-stereo effect" that results in viewed objects appearing closer than they are” and “to protect the user,” as in Flipovich (C. 2, L. 38-67).
Moreover, regarding the limitation that the eye is spaced at least an inch from the view portal, each of Smithwick and Flipovich teaches that the eye is spaced apart from the view portal by a set distance including greater than an inch, and, as such, the claimed range would have been obvious since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding the limitation that the device is “a costume head adapted for enhanced user visibility of exterior spaces,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Smithwick and Flipovich teaches a helmet having an outer shell with an optical viewfinder providing a view through an aperture in the outer shell, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Regarding claim 15, Smithwick in view of Flipovich teaches the costume head of claim 14, as above.
Smithwick further teaches that the optical viewfinder comprises a non-inverting optical relay (110) (See e.g. Figs. 1-7; Paragraphs 0020-0021, 0026-0031, 0033, 0037, and 0048).
Regarding claim 16, Smithwick in view of Flipovich teaches the costume head of claim 15, as above.
Smithwick further teaches that the non-inverting optical relay (110) comprises an objective lens (240, 310) positioned adjacent an outlet of the aperture into the interior space and further comprises a field lens (215, 335) spaced apart from the objective lens providing a flip of an image output by the objective lens (See e.g. Figs. 2-3; Paragraphs 0028-0030 and 0045-0048).
Regarding claim 17, Smithwick in view of Flipovich teaches the costume head of claim 15, as above.
Smithwick further teaches that the non-inverting optical relay comprises an inverting prism (315) proximate to an outlet of the view portal into the interior space for receiving the incoming light and further comprises, between a location of the eye and the inverting prism, a pair of spaced apart lenses (320, 345) with a screen (165) positioned between the pair of spaced apart lenses for displaying a non-inverted image to the eye location, whereby an eye box of the performer is increased in size (See e.g. Fig. 3; Paragraphs 0045-0048).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smithwick (U.S. PG-Pub No. 2018/0292655) teaches a similar viewfinder provided in compact perspectively correct occlusion capable augmented reality displays.
Bach (U.S. PG-Pub No. 2013/0077140) teaches an optical observation device with at least one visual observation beam path having a similar structure of an optical viewfinder.
Koyama et al. (U.S. Patent Nos. 6,897,916 and 5,640,632) teach viewfinder optical systems having similar non-inverting optical constructions.
Ellis (U.S. Patent Nos. 5,184,231 and 4,563,061) teaches helmet systems having a similar viewfinder optical system for providing a non-inverted view to a user wearing the helmet.
Task et al. (U.S. Patent No. 4,465,347) teach helmet mounted telescopes having a similar optical system for providing a view through an aperture in a shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896